JONES, Chief Judge.
This is an action to set aside and recover a preferential transfer.
Defendant previously moved for a more definite statement of the complaint which motion was sustained primarily because plaintiff did not oppose the motion.
Plaintiff, pursuant to Federal Rules of Civil Procedure, rule 52(b), 28 U.S.C.A., now moves to vacate the order and to compel the defendant to resort to the rules of discovery for the information desired.
It is, I believe, sufficient to point out that the motion for a more definite statement is provided for in the rules. A defendant can still make use of this motion to obtain information necessary for the preparation of his answer. The Court, in granting the motion, acted well within its discretion and no reason has now been given for a reversal of the former ruling except that plaintiff does not wish to amend his complaint. If plaintiffs attorney had spent as much time in opposing the motion as he now does to set the order aside, it is likely that he would not now be faced with the necessity of amending his complaint. A Court is entitled to the aid of attorneys in all its determinations, and an attorney cannot complain when he neglects to give this aid and the resulting decision is unfavorable to his client.
The motion will be denied.